[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 7, 2009
                             No. 09-12571                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 08-21012-CR-JLK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ALEXIS PEREZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (December 7, 2009)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:
         Pursuant to a plea agreement, Alexis Perez pled guilty to conspiracy to

commit mail fraud, in violation of 18 U.S.C. § 1349, and the district court

sentenced him to prison for a term of 51 months. He now appeals his sentence,

claiming that it is unreasonable because the district court, in fixing his total offense

level, erred by not reducing his base offense level by three levels for an incomplete

conspiracy offense, pursuant to U.S.S.G. § 2X1.1(b)(2), and by not awarding him a

minor-role reduction, pursuant to U.S.S.G. § 3B1.2(b).1 We consider these

challenges in order.

                                                 I.

         The sentencing guideline applicable to Perez’s offense is U.S.S.G. § 2X1.1,

which covers attempt, solicitation, and conspiracy offenses not covered by a

specific offense guideline. U.S.S.G. § 2X1.1. Where the offense of conviction is a

conspiracy, § 2X1.1(b)(2) provides for a three-level reduction of the base offense

level:

         unless the defendant or a co-conspirator completed all the acts the
         conspirators believed necessary on their part for the successful
         completion of the substantive offense or the circumstances
         demonstrate that the conspirators were about to complete all such acts

         1
          Although there was a sentence appeal waiver in this case, Perez correctly argues, and
the Government concedes, that it should not be enforced because, while the Government
mentioned the waiver at the plea hearing, the district court did not “specifically question[] the
defendant” about it, and “it is [not] manifestly clear from the record that the defendant otherwise
understood the full significance of the waiver.” United States v. Bushert, 997 F.2d 1343, 1351
(11th Cir. 1993).

                                                 2
       but for apprehension or interruption by some similar event beyond
       their control.

U.S.S.G. § 2X1.1(b)(2). The commentary to § 2X1.1 offers the following

clarification:

       In most prosecutions for conspiracies or attempts, the substantive
       offense was substantially completed or was interrupted or prevented
       on the verge of completion by the intercession of law enforcement
       authorities or the victim. In such cases, no reduction of the offense
       level is warranted. Sometimes, however, the arrest occurs well before
       the defendant or any co-conspirator has completed the acts necessary
       for the substantive offense. Under such circumstances, a reduction of
       3 levels is provided under § 2X1.1(b)(1) or (2).

U.S.S.G. § 2X1.1, comment. (backg’d).

       In United States v. Khawaja, we held that defendants, who were convicted of

conspiracy to commit money laundering, were entitled to the three-level reduction

under § 2X1.1(b)(2) for the following reason:

       The record shows that although the conspirators intended to launder
       $2 million, they managed to launder only $570,556 prior to
       apprehension. The conspiracy was dependent on the IRS’s fronting of
       the purported drug money, and the record does not show that at the
       time the IRS terminated its sting operation, Appellants had arranged
       for specific transactions to occur in the future. Accordingly, the
       conspirators had not taken crucial steps (including for example,
       preparing falsified documentation, securing cashier’s checks, or
       arranging meetings for the exchange) to launder the remaining balance
       of $2 million. Consequently, Appellants neither believed that they had
       completed all the acts necessary on their part nor were they about to
       complete all such acts for the laundering of the entire $2 million.

118 F.3d 1454, 1458 (11th Cir. 1997).

                                         3
      Applying Khawaja, we subsequently held in United States v. Puche that

money-laundering conspirators were similarly entitled to the three-level reduction

because, although they had previously laundered over $700,000, they had not

“taken crucial steps, such as contacting the [undercover] agents or preparing

paperwork for more transfers, to launder the remaining six million dollars.” 350
F.3d 1137, 1156 (11th Cir. 2003). Indeed, the defendants in Puche specifically

told the undercover agent that they “wanted to hold off on [future] transfers” for

the time being. Id.

      More recently, in Watkins, we addressed whether the analogous three-level

reduction for solicitation offenses in § 2X1.1(b)(3)(A) applied where the defendant

solicited an undercover agent to commit arson. 477 F.3d at 1278; see U.S.S.G.

§ 2X1.1(b)(3)(A). After we “adopt[ed] the approach taken in [its] application of

§ 2X1.1(b)(2),” the issue became “whether or not the person solicited had taken all

the ‘crucial steps’ necessary to demonstrate to the defendant that the offense was

about to be completed.” Watkins, 477 F.3d at 1281. We ultimately remanded the

case to the district court for further findings, since “the only steps taken were a

diagram and a discussion about the placement of the incendiary devices. There

was no evidence, however, that the undercover officer had obtained the actual

devices or the means to complete the arson.” Id.



                                           4
       In this case, Perez and his co-conspirators had taken “crucial steps” towards

completing the substantive mail fraud offense at the time law enforcement

intervened. This is so because they had established a detailed plan to carry out the

offense, they had the means to execute the plan, and they were on the verge of

executing the plan. The district court therefore correctly distinguished Khawaja

and Puche. Thus, we conclude that the district court did not err by declining to

award Perez a three-level reduction, pursuant to § 2X1.1(b)(2).2

                                                 I.

       Under the Guidelines, a defendant may receive a two- to four-level reduction

of the base offense level where his role in the offense can be described as minor,

minimal, or somewhere in between. U.S.S.G. § 3B1.2. A minor participant is

entitled to a two-level reduction and is someone who is “less culpable than most

other participants, but whose role could not be described as minimal.” U.S.S.G.

§ 3B1.2(b), comment. (n.5). A minimal participant is entitled to a four-level

reduction and is someone who is “plainly among the least culpable of those

involved in the conduct of a group.” U.S.S.G § 3B1.2(a), comment. (n.4).

Defendants who are more than a minimal participant but less than a minor


       2
          Perez states that he wishes to adopt any arguments on this issue raised by his
codefendants in their direct appeals, but he may not do so because his appeal has not been
consolidated with theirs, and he has not filed the requisite motion for adoption. United States v.
Schultz, 565 F.3d 1353, 1362 (11th Cir. 2009); see Fed. R. App. P. 28(i).

                                                 5
participant qualify for a three-level reduction. U.S.S.G. § 3B1.2. The proponent of

the downward adjustment bears the burden of establishing his role in the offense

by a preponderance of the evidence. United States v. DeVaron, 175 F.3d 930, 934,

939, 946 (11th Cir. 1999) (en banc).

      The district court’s role determination “should be informed by two

principles discerned from the Guidelines: first, the defendant’s role in the relevant

conduct for which [he] has been held accountable at sentencing, and, second, [his]

role as compared to that of other participants in [his] relevant conduct.” Id. at 940.

With respect to the first principle, “the district court must assess whether the

defendant is a minor or minimal participant in relation to the relevant conduct

attributed to the defendant in calculating [his] base offense level.” Id. at 941. With

respect to the second principle, “the district court may also measure the

defendant’s culpability in comparison to that of other participants in the relevant

conduct.” Id.

      Perez contends that he played merely an introductory role in the conspiracy,

but the record fully supports the district court’s contrary finding that he played an

“important” role, for he was intimately involved in the planning and preparation,

knew how the fraudulent scheme was going to be implemented, and was paid for

his services. Perez has also not shown that he was less culpable than most of the



                                           6
other conspirators. Thus, the district court did not clearly err by denying Perez a

minor-role reduction.

      AFFIRMED.




                                          7